

	

		II

		109th CONGRESS

		1st Session

		S. 805

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the Robert T. Stafford Disaster Relief and

		  Emergency Assistance Act to allow the area of a Presidentially declared

		  disaster to include the outer Continental Shelf. 

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Offshore Infrastructure Emergency

			 Relief Act of 2005

				.

		

			2.

			Presidentially declared disaster area may include the outer

			 Continental Shelf

			

				(a)

				In general

				Section 102(3) of the Robert

			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(3)) is

			 amended by inserting , and includes the outer Continental Shelf (as

			 defined in section 2(a) of the Outer Continental Shelf Lands Act (43 U.S.C.

			 1331(a)) after Islands.

			

				(b)

				Effective date

				The amendment made by this section shall apply to—

				

					(1)

					declarations made after the date of the enactment of this Act,

			 or

				

					(2)

					modifications made after such date with respect to declarations

			 made after December 31, 2003.

				

